The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff sues to recover from the defendants the value of aflatboat and cargo of bricks, which were sunk in consequence of being run into by the steam towboat Claiborne, in the Mississippi, about twelve miles below New Orleans. There was judgment in favor of the plaintiff, and the defendants have appealed.
The district judge considered that the .collision was caused by mismanagement on the part of those in charge of the steamer, which was occasioned by her having a tow which disabled her powers of locomotion. It is conclusively shown by the plaintiff’s own witnesses that the tow was beyond the capacity of the steamer. This, certainly, is no excuse for her mismanagement. The judge has given his reasons at length, in which we concur.

Judgment affirmed.